Case: 14-30561      Document: 00513003334         Page: 1    Date Filed: 04/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30561
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LARRY JAMES BIGELOW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20133-3


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Larry James Bigelow was convicted of distribution of cocaine base; he
was sentenced to 96 months of imprisonment and four years of supervised
release. Since starting his term of supervised release, Bigelow has admitted
to multiple violations of the conditions imposed. Ultimately, the district court
revoked supervised release and sentenced Bigelow to 36 months of
imprisonment. See 18 U.S.C. § 3583(e)(3).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30561     Document: 00513003334    Page: 2   Date Filed: 04/13/2015


                                 No. 14-30561

      Because there is no indication that the district court departed or varied
upward from a lesser guidelines sentencing range, Bigelow argues that the
district court found that he had committed a “Grade A” violation. Although it
was alleged that Bigelow’s arrest for distribution of drugs constituted a Grade
A violation, he asserts that he only admitted that he had been arrested on that
charge and that the Government did not submit any evidence showing that he
committed the offense.     Therefore, Bigelow argues that the district court
procedurally erred in finding that he committed a Grade A violation.
      Bigelow concedes that he did not object in the district court on the
procedural error grounds he raises on appeal and, therefore, plain error review
applies. See United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009).
Bigelow must show a clear or obvious error that affected his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). We have discretion to
correct such an error, but will do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. See id.
      The revocation judgment lists Bigelow’s arrest for distribution of
hydrocodone as one of his violations of the terms of his release, a Grade A
violation. However, Bigelow admitted only that he was arrested on this charge
and the Government did not present any evidence in support of the allegation.
The district court sentenced Bigelow to 36 months of imprisonment, which was
within advisory guidelines range for a Grade A violation but above the range
of 21 to 27 months for the Grade B violations Bigelow did admit. Thus, we
assume that the district court committed clear or obvious error that affected
Bigelow’s substantial rights. See United States v. Mudekunye, 646 F.3d 281,
289 (5th Cir. 2011).
      However, a finding that an error affected the defendant’s substantial
rights does not automatically require that we exercise our discretion to correct



                                       2
    Case: 14-30561     Document: 00513003334       Page: 3   Date Filed: 04/13/2015


                                   No. 14-30561

that error. See United States v. Escalante-Reyes, 689 F.3d 415, 425 (5th Cir.
2012). Despite the many opportunities he received from the district court,
Bigelow’s repeated violations demonstrate that he was unable or unwilling to
abide by the terms of his supervision. In addition, the record shows that the
probation officer first reported a possible violation to the district court less than
six months after Bigelow began his supervised release term. See United States
v. Davis, 602 F.3d 643, 650-51 (5th Cir. 2010). Further, the 36-month sentence
did not exceed the available statutory maximum. Therefore, we conclude that
affirming the district court’s sentence would not seriously affect the fairness,
integrity or public reputation of judicial proceedings. See id.
      AFFIRMED.




                                         3